Exhibit 10.4

FORM OF

PSU AWARD AGREEMENT

Performance Award to Employee/Consultant

Pursuant to the 2019 Omnibus Equity Incentive Plan

 

Participant:    Address:    “Target Number” of PSUs:    Date of Grant:   
Three-Year Performance Period:    January 1, [2019] to December 31, [2021]

 

 

Quanta Services, Inc., a Delaware corporation (the “Company”), hereby grants to
Participant, pursuant to the provisions of the Quanta Services, Inc. Senior
Leadership Long-Term Incentive Plan, as amended from time to time (the
“Long-Term Plan”), a sub-plan of the Quanta Services, Inc. 2019 Omnibus Equity
Incentive Plan, as amended from time to time in accordance with its terms (the
“Plan”), an award (this “Award”) of performance stock units (“PSUs”) equal to
the “Target Number” indicated above and set forth on the Company’s electronic
stock plan administration platform grant summary report for Participant (the
“Grant Summary Report”), effective as of the “Date of Grant” set forth on the
Grant Summary Report (the “Date of Grant”), upon and subject to the terms and
conditions set forth in this PSU Award Agreement (this “Agreement”) and in the
Plan and the Long-Term Plan, which are incorporated herein by reference. Unless
otherwise defined in this Agreement, capitalized terms used in this Agreement
shall have the meanings assigned to them in the Plan.

1.    EFFECT OF THE PLAN. The PSUs awarded to Participant are subject to all of
the provisions of the Plan, the Long-Term Plan and of this Agreement, together
with all rules and determinations from time to time issued by the Committee and
by the Board pursuant to the Plan. The Company hereby reserves the right to
amend, modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Award shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.

2.    GRANT. This Agreement shall evidence Participant’s rights with respect to
the award of PSUs. Participant agrees that the PSUs shall be subject to all of
the terms and conditions set forth in this Agreement, the Plan and the Long-Term
Plan, including, but not limited to, the forfeiture conditions set forth in
Section 5 of this Agreement and the satisfaction of the Required Withholding as
set forth in Section 10(a) of this Agreement.



--------------------------------------------------------------------------------

3.    DETERMINATION OF EARNED PSUs. The number of PSUs that shall be earned by
Participant shall be based upon the achievement by the Company of the
performance standards as reviewed and approved by the Committee and reflected in
the resolutions of the Committee (the “Performance Goals”) over the three-year
performance period indicated above (the “Performance Period”). The determination
by the Committee with respect to the achievement of the Performance Goals shall
be made as soon as administratively practicable following the Performance Period
after all necessary Company information is available. The specific date on which
such determination is formally made and approved by the Committee is referred to
as the “Determination Date”. After the Determination Date, the Company shall
notify Participant of the number of PSUs, if any, that have become “Earned PSUs”
and the corresponding number of shares of Common Stock to be issued to
Participant in satisfaction of this award of PSUs, subject to withholding as
described in Section 10 below. The number of PSUs which may become Earned PSUs
will be between 0% and 200% of the Target Number of PSUs depending on whether
and to what extent the Performance Goals were achieved by the Company.

4.    VESTING; SERVICE REQUIREMENT. Subject to Participant’s continued service
with the Company or an Affiliate (“Continuous Service”) until the Determination
Date, the number of Earned PSUs determined pursuant to Section 3 shall vest on
the Determination Date.

5.    CONDITIONS OF FORFEITURE.

(a)    Subject to Section 15(g) of the Plan, upon any termination of
Participant’s Continuous Service (the “Termination Date”) for any or no reason
(other than due to Participant’s death), including but not limited to
Participant’s voluntary resignation or termination by the Company with or
without cause, before the Determination Date, all PSUs as of the Termination
Date shall, without further action of any kind by the Company or Participant, be
forfeited. PSUs that are forfeited shall be deemed to be immediately cancelled
without any payment by the Company or action by Participant. Following such
forfeiture, Participant shall have no further rights with respect to such
forfeited PSUs.

(b)    Notwithstanding anything to the contrary in this Agreement, a number of
PSUs shall become Earned PSUs on the date of (i) the death of Participant during
Participant’s Continuous Service or (ii) the occurrence of a Change in Control
during Participant’s Continuous Service. The number of PSUs that become Earned
PSUs under this Section 5(b) shall be based on the achievement of the
Performance Goals as of the date of the Participant’s death or Change in
Control, as applicable, and the forecasted achievement of such goals for the
remainder of the Performance Period, all as determined in the discretion of the
Committee.

6.    SETTLEMENT AND DELIVERY OF COMMON SHARES. Settlement of PSUs shall be made
on the date all or any portion of the PSUs become Earned PSUs pursuant to
Section 4 or Section 5(b), or, if later, the payment date under the terms of any
deferral arrangement as may be established between the Company and Participant
(in each case subject to an administrative processing window of up to fifteen
(15) days thereafter). Settlement will be

 

   Page 2



--------------------------------------------------------------------------------

made by issuance of Common Shares. Notwithstanding the foregoing, the Company
shall not be obligated to issue any Common Shares if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Shares is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance of
Common Shares to comply with any such law, rule, regulation or agreement.

7.    NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the PSUs, or any right
or interest therein, by operation of law or otherwise. PSUs are personal to
Participant and are non-assignable and non-transferable other than by will or by
the laws of descent and distribution in the event of death of Participant. Any
transfer in violation of this Section 7 shall be void and of no force or effect.

8.    DIVIDEND AND VOTING RIGHTS. Participant shall have no rights to dividends
or other rights of a stockholder with respect to the PSUs unless and until such
time as the Award has been settled by the issuance of Common Shares to
Participant. Participant shall have the right to receive a cash dividend
equivalent payment with respect to the Earned PSUs for cash dividends payable to
holders of Common Shares as of a record date designated by the Company that is
within the period beginning on the Date of Grant and ending on the date the
Common Shares are issued to Participant in settlement of Earned PSUs, which
dividend equivalent payment shall be payable to Participant at the same time as,
and only to the same extent that, Participant receives settlement of the Earned
PSUs in accordance with Section 6. In the event of forfeiture of PSUs,
Participant shall have no further rights with respect to such PSUs or any
dividend equivalents accrued with respect to such forfeited PSUs.

9.    CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the number of PSUs shall be adjusted in accordance with the
provisions of Section 12(a) of the Plan.

10.    TAX MATTERS.

(a)    The Company’s obligation to deliver Common Shares to Participant upon the
settlement of such PSUs shall be subject to the satisfaction of any and all
applicable federal, state and local income and/or employment tax withholding
requirements (the “Required Withholding”). At the time of issuance of Common
Shares upon settlement of PSUs, the Company shall withhold from the Common
Shares that otherwise would have been delivered to Participant an appropriate
number of Common Shares necessary to satisfy Participant’s Required Withholding,
and deliver the remaining Common Shares to Participant. The distribution of
Common Shares described in Section 6 will be net of such Common Shares that are
withheld to satisfy applicable taxes pursuant to this Section 10. In lieu of
withholding Common Shares, the Committee may, in its discretion, authorize the
satisfaction of tax withholding by a cash payment to the Company, by withholding
an appropriate amount of cash from base pay, or by such other method as the
Committee determines may be appropriate to satisfy all obligations for
withholding of such taxes. The obligations of the Company under this Award will
be conditioned on such satisfaction of the Required Withholding.

 

   Page 3



--------------------------------------------------------------------------------

(b)    Participant acknowledges that the tax consequences associated with this
Award are complex and that the Company has urged Participant to review with
Participant’s own tax advisors the federal, state, and local tax consequences of
this Award. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the Award.

11.    ENTIRE AGREEMENT; GOVERNING LAW. The Plan, the Long-Term Plan and this
Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency among
the provisions of this Agreement, of the Plan and of the Long-Term Plan, the
provisions of the Plan shall govern. Nothing in the Plan, the Long-Term Plan and
this Agreement (except as expressly provided therein or herein) is intended to
confer any rights or remedies on any person other than the Parties. THE PLAN,
THE LONG-TERM PLAN AND THIS AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE-OF-LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS
AND DUTIES OF THE PARTIES. Should any provision of the Plan, the Long-Term Plan
or this Agreement relating to the subject matter hereof be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

12.    INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

13.    DISPUTE RESOLUTION. The provisions of this Section 13 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or
Participant) arising out of or relating to the Plan, the Long-Term Plan and this
Agreement. The Parties shall attempt in good faith to resolve any disputes
arising out of or relating to the Plan, the Long-Term Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either Party by a written statement of the
Party’s position and the name and title of the individual who will represent the
Party. Within thirty (30) days of the written notification, the Parties shall
meet at a mutually acceptable time and place, and thereafter as often as both
parties reasonably deem necessary, to resolve the dispute. If the dispute has
not been resolved by negotiation within ninety (90) days of the written
notification of the dispute, either Party may file suit and each Party agrees
that any suit, action, or proceeding arising out of or relating to the Plan, the
Long-Term Plan or this Agreement shall be brought in the United States District
Court for the Southern District of Texas, Houston Division (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a Texas state
court in

 

   Page 4



--------------------------------------------------------------------------------

Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

14.    RESTRICTIVE COVENANTS. In consideration for the grant of this Award,
Participant hereby agrees to abide by the restrictive covenants set forth in
Section 14 of the Plan.

15.    AMENDMENT; WAIVER. This Agreement may be amended or modified only by
means of a written document or documents signed by the Company and Participant.
Any provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

16.    NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, and addressed as applicable, if
to the Company, at its corporate headquarters address, Attention: Stock Plan
Administration, and if to Participant, at its address on file with the Company’s
stock plan administration service provider.

17.    CLAWBACK. Participant acknowledges and agrees that any portion of this
Award may be subject to clawback as deemed appropriate by the Board pursuant to
the Plan or the Company’s Clawback Policy. Participant hereby acknowledges and
agrees in writing to the foregoing as a condition to receipt of this Award.

18.    SECTION 409A. The award of RSUs is intended to be (i) exempt from
Section 409A of the Code including, but not limited to, by reason of compliance
with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly.
Notwithstanding anything herein to the contrary, if Participant is a “specified
employee” as such term is defined in Section 409A of the Code, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A of the Code on account of separation from
service (other than by reason of death) to Participant shall not be payable
before the earlier of (i) the date that is 6 months after the date of
Participant’s separation from service, or (ii) the date that otherwise complies
with the requirements of Section 409A of the Code. To the extent required to
comply with Section 409A of the Code, any amounts that would otherwise be
payable hereunder upon an event described in Section 2(f) of the Plan as
nonqualified deferred compensation within the meaning of Section 409A of the
Code, such event shall not constitute a “Change in Control” under this Agreement
unless and until such event constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the

 

   Page 5



--------------------------------------------------------------------------------

Company within the meaning of Section 409A(a)(2)(A)(v) of the Code. The Company
makes no commitment or guarantee to Participant that any federal or state tax
treatment shall apply or be available to any person eligible for benefits under
this Agreement.

19.    ACKNOWLEDGMENTS. PARTICIPANT ACKNOWLEDGES AND AGREES THAT (A) THE SHARES
SUBJECT TO THIS PSU AWARD SHALL BECOME EARNED PSUs AND THE FORFEITURE
RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF PARTICIPANT’S
CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND (B) NOTHING
IN THIS AGREEMENT, THE PLAN OR THE LONG-TERM PLAN SHALL CONFER UPON PARTICIPANT
ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF PARTICIPANT’S
CONTINUOUS SERVICE. Participant acknowledges receipt of an electronic copy of
this Agreement, the Plan and the Long-Term Plan and represents that he or she is
familiar with the terms hereof and thereof. Participant has reviewed this
Agreement, the Plan and the Long-Term Plan, has had an opportunity to obtain the
advice of tax and legal counsel prior to accepting the Award and becoming bound
by this Agreement, and understands all provisions of this Agreement, the Plan
and the Long-Term Plan. Participant agrees that all disputes arising out of or
relating to this Agreement and the Plan shall be resolved in accordance with
Section 13 of this Agreement.

 

QUANTA SERVICES, INC. By:  

     

   

Participant acknowledges receipt of an electronic copy of the Plan, the
Long-Term Plan and the Award Agreement, represents that he or she has reviewed
and is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions of the Plan, the Long-Term Plan
and the Award Agreement, agreeing to be bound thereby.

ACCEPTED:

 

Dated:  

 

   Signed:  

 

       [Participant Name]

Participant acknowledges receipt of an electronic copy of the Plan, the
Long-Term Plan and the Award Agreement, represents that he or she has reviewed
and is familiar with the terms and provisions thereof, and hereby rejects the
Award.

REJECTED:

 

Dated:  

 

   Signed:  

 

       [Participant Name]

 

   Page 6